                     Case 20-10251 Document 19 Filed in TXSB on 11/04/20 Page 1 of 1
                                           UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                BROWNSVILLE DIVISION


  IN RE:                                                             §                            CASE NO.          20-10251-B
  NEAL VILLARREAL                                                    §

  DEBTORS(S),                                                        §                             CHAPTER 13

                                          NOTICE OF APPEARANCE AND REQUEST
                                         FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    CAMERON COUNTY                            CITY OF HARLINGEN                         HARLINGEN CISD

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on 4th day of November, 2020, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

    MARCOS DEMETRIO OLIVA                        CINDY BOUDLOCHE                              NEAL VILLARREAL
    MARCOS D. OLIVA, P.C.                        CHAPTER 13 TRUSTEE                           409 MASSACHUSSETTS
    223 W. NOLANA                                555 N. CARANCAHUA, STE. 600                  HARLINGEN, TX 78552
    MCALLEN, TX 78501                            CORPUS CHRISTI, TX 78401-0823

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        PO Box 17428
                                                        AUSTIN, TX 78760-7428
                                                        Telephone: (512) 447-6675
                                                        Facsimile: (512) 443-5114
                                                        Email:      austin.bankruptcy@publicans.com


                                                         By: /s/ Diane W. Sanders
                                                              Diane W. Sanders
                                                              SBN: 16415500 TX
